BARFIELD, Judge.
David Bott, a correctional officer at Union Correctional Institution (UCI), appeals his convictions and sentences for bribery and unlawful compensation. We reverse the convictions.
Appellant was charged with bribery, unlawful compensation, and conspiracy to escape in connection with an alleged escape plan involving two inmates at UCI. The trial court denied defense counsel’s motion for judgment of acquittal which was directed primarily to the charges of bribery and unlawful compensation for official behavior and was based upon the assertion that no evidence had been presented that appellant had agreed to do any act in his official capacity as a correctional officer in exchange for the money which he was offered. The jury found appellant not guilty of conspiracy to escape, but guilty of bribery and unlawful compensation. The trial court imposed a three year prison sentence on each count, to run concurrently.
Sections 838.015 and 838.016, Florida Statutes (1983), the specific statutes under which appellant was charged, require, as an essential element of the offenses of bribery and unlawful compensation for official behavior, that the act or omission sought to be influenced be in the official capacity of the public servant. Although the record indicates that there may have been evidence available to prove this essential element of the crimes of bribery and unlawful compensation, it was not presented at trial. Adequate evidence was presented at trial to support a jury verdict of guilty on the conspiracy charge. However, the jury acquitted appellant on that charge. Because the State failed to prove an essential element of the remaining charges, appellant’s convictions for bribery and unlawful compensation are REVERSED.
SHIVERS and ZEHMER, JJ., concur.